PER CURIAM:

This is a disciplinary proceeding against respondent in which the Commission on Retirement, Removal and Discipline,1 after conducting a formal hearing into respondent’s direction of his court, has recommended that he be removed from the office of Municipal Judge of the City of Columbia. See In Re Fullwood, 518 S.W.2d 22 (Mo. banc 1975).
Respondent did not object to the findings and recommendation of the Commission as authorized by Rule 12.09, V.A.M.R.;2 and, in accordance with Rule 12.08, the court has considered the matter as submitted and reviewed the record heretofore filed.
The Commission made detailed findings of fact that respondent violated the Canons of Judicial Ethics3 in numerous respects.
Nothing could be gained by developing the specific instances of improper conduct therein found, and it is sufficient to say that such findings are sustained by the record.
Respondent is herewith removed from the office of Municipal Judge of the City of Columbia, and the clerk of this court is directed to furnish and deliver certified copies of this opinion and order as provided in Rule 12.26.
SEILER, C. J., and MORGAN, HOLMAN, HENLEY, FINCH and DONNELLY, JJ., concur.
BARDGETT, J., not participating.

. The Commission exists by virtue of Art. 5, § 27, of the Missouri Constitution of 1945, V.A.M.S., and proceeds in compliance with Missouri Supreme Court Rule 12.


. Rule 12.09 provides, in part, that: “Respondent within 30 days after the date of such service [transcript of the record] may file a brief setting forth any objections he may have to the findings and recommendations of the Commission and argument in support thereof.”


.A new Rule 2 was made effective July 1, 1975, and it is entitled: “Code of Judicial Conduct.”